Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.
Status of Claims
This action is in reply to the application filed on 07/14/2021.
Claims 1-4, 6-11, 13-18, and 20-23 are currently pending and have been examined.
Claims 1, 6, 8, and 15 are currently amended.
Claims 5, 12, and 19 are cancelled.
Claims 21-23 are newly added.
Claims 22 and 23 are objected to.
Claims 1-4, 6-11, 13-18, and 20-23 are currently rejected.
This action is made NON-FINAL.
Response to Arguments
Applicant’s arguments filed 1/10/2022 have been fully considered but they are not persuasive.
Applicant’s arguments with regards to the art rejections have been considered and appear to be directed solely to the instant amendments to the claims. Accordingly, the claims are addressed in the body of the rejections below.
Claim Objections
Claims 14, 22, and 23 are objected to because of the following informalities:  The claims recite “second update information” without establishing “first update information”. Appropriate correction is required.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 8, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) and Geisberger (Advanced Route Planning in Transportation Networks - NPL).
Regarding claim 1:
Demiryurek teaches:
A method (a method [0006]), comprising: 
identifying, by a device (The described and claimed methods can be implemented using a computer program encoded on a computer-readable medium or in a larger computer system (e.g., an online mapping and direction finding server system) [0010]), a plurality of nodes (identifying one of the multiple transit nodes through which to start searching an adjacent higher level of the hierarchy using the core regions and the extended regions for the transit nodes. [0008]) interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph [0008]);
dividing, by the device, the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generating, by the device, a plurality of contraction hierarchies for each partition of the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]);
generating, by the device and based on the plurality of contraction hierarchies, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting the portion and calculations performed between the border points of S1 and S2 as constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.);
generating, by the device, and based on the respective priority value of each node of the overlay network (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]), an overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]);
obtaining, by the device, information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]);
identifying, by the device, a first partition (source s in partition S.sub.i[0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]), and a second partition (destination d in partition S.sub.j [0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the first partition is associated with the origination point (fig. 5, partition S1 containing origination point s) and corresponds to a first contraction hierarchy (source s in partition S.sub.i[0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the second partition is associated with the destination point (fig. 5, partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in partition S.sub.j, the fastest path must pass through from one border node b.sub.i in S.sub.i and another border node b.sub.j in S.sub.j. [0060]) and corresponds to a second contraction hierarchy (destination d in partition S.sub.j [0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
and determining, by the device, a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]; fig. 5, contraction hierarchy of partition S1), the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]; fig. 5, contraction hierarchy of partition S2), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]; fig. 5, nodes connecting S1 and S2 representing the overall path through all other partitions not associated with the source or destination node.).
Demiryurek does not teach, however Theurer teaches:
and wherein the first contraction hierarchy and the second contraction hierarchy (Theurer teaches the “clustered update” for a contraction hierarchy however doesn’t specifically teach that the contraction hierarchy is the first and second hierarchy. However the examiner asserts this would fall under routine optimization (See MPEP 2144.05(II)(A)) since there are a finite amount of contraction hierarchies over the map and the beginning and end of the route are most likely to have more lower level roads with higher variance that would be more sensitive to traffic conditions and therefore require more frequent updating. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to have applied the “cluster updates” of Theurer to the first and second contraction hierarchies.) are configured to be discretely regenerated (The number of contractions and the runtime for the clustered updates are shown for each graph in Figure 4.2. The increasing measurements refer to the increasing algorithm with the 1.05 multiplier, and the decreasing ones refer to the general algorithm with the 0.95 multiplier. The measurements are compared to the performance of rebuilding the hierarchy. The number of recontractions are constant (equal to the number of vertices) for rebuilding, as is the runtime which is largely independent of the number of updates, as long as the updates do not drastically alter the graph. [page 50]) based on update information relating to changes to the road network (The deletion (or setting an edge weight to infinity) would be a common use case for road networks to respond to road blocks due to an accident. For all graphs, we could perform this operation in a matter of milliseconds that would otherwise take minutes for large national networks. This allows adapting to the new graph and changing the routing according to the new situation almost instantaneously. Moreover, our multi-edge update tests have shown that updating multiple edges in close vicinity (as would be the case with local traffic jams) can be done with little additional cost compared to updating a single edge. [page 58]) within the first partition or the second partition (“in our first experiment, we randomly choose a clustered set of edges of varying size. From a random starting vertex, a breadth-first search is performed and all edges that are encountered are updated with some multiplier until the target number of edges for the test is reached. Such a clustered update is the ideal case and will achieve the best performance for multiple edge updates” [page 49]; examiner notes that the updates are only being performed in the area of the cluster where the updates are applied to the edge weights.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Theurer because “Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly.” [Theurer, page iv]
Geisberger also teaches:
identifying, by a device, a plurality of nodes (The nodes of the graph represent geographic locations, such as junctions [page 11]) interconnected by a plurality of paths (and edges connect these locations, for example with roads [page 11]) in a road network (“roads” [page 11]; “transportation networks” [page 11]); 
dividing, by the device, the road network into a plurality of partitions (Faster precomputation is possible by partitioning the graph into k regions with a small number of boundary nodes. [page 15]); 
generating, by the device, a plurality of contraction hierarchies (Contraction Hierarchies [67, 59] intuitively assign a distinct “importance level” to each node. Then, the nodes are contracted in order of importance by removing them from the graph and adding shortcuts to preserve the shortest-path distances between the more important nodes [page 14]) for the plurality of partitions (Geometric containers [139, 141] provide better performance. Faster precomputation is possible by partitioning the graph into k regions with a small number of boundary nodes. Now M(e) is represented as a k-vector of edge flags, also  called arc flags [97, 96, 106, 107, 128, 81, 98, 80], where flag i indicates whether there is a shortest path containing e that leads to a node in region i. [page 15]; A combination of the previously mentioned techniques usually results in a more efficient algorithm than a technique alone [page 15]); 
generating, by the device and based on the respective priority value of each node of the overlay network (the computation of an optimal node order that minimizes the number of necessary shortcuts, or the number of settled nodes in a query, is NP-hard [32, 19]. Therefore, we rely on heuristics. The computation of the node order and the node contraction are combined. We assign each remaining node a priority on how attractive it is to contract the node next. Then we contract one of the most attractive nodes and update the priorities of the remaining nodes, as they may depend on contracted nodes or newly added shortcuts. Algorithm 3.2 shows pseudo-code for this simplified preprocessing. [page 44]), an overall contraction hierarchy for the overlay network (contraction hierarchies are solely based on a more sophisticated node contraction [page 14]);
Demiryurek in view of Theurer does not explicitly teach, however Geisberger teaches:
determining, by the device, a respective priority value of each node (A crucial but also complex part is the computation of the node priorities [page 45]) of the overlay network (A (directed) graph G = (V,E) is defined by a node set V of size n and an edge set E of size m. [page 31]; examiner notes that the graph is what defines the entire network and is interpreting the overlay network to be the entire network.) based on respective quantities of paths that intersect each node of the overlay network (the number of adjacent contracted neighbors…. the sum of number of original edges that are represented by the necessary shortcuts [page 45]; examiner is interpreting both these values to represent how many paths intersect the node as adjacent neighbor nodes would require a path connecting them and edges represent roads that flow into and out of a node.): 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Geisberger because “The selection of the priority terms and the coefficients for the linear combination depend on the advanced scenario, and also on the used graph. Further terms can evolve in
specific scenarios, for example in time-dependent road networks (Section 2.2.2), the
complexity of the travel time functions is important [15]” [Geisberger, page 45] which would allow for the priority value of the node to be optimized depending on the situation. Geisberger is also in the same field of endeavor as Demiryurek and Theurer as well as the instant application.
Regarding claim 6:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
determining the route from the origination point to the destination point based on the first contraction hierarchy, the second contraction hierarchy, and the overall contraction hierarchy (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph, the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, and the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]) comprises:
identifying (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the first contraction hierarchy (fig. 5, nodes in S1), a second set of nodes of the second contraction hierarchy (fig. 5, nodes in S2), and a third set of nodes of the overall contraction (fig. 5, nodes between S1 and S2);
traversing, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]);
determining, based on traversing the one or more of the first set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]), a first set of partial routes (fig. 6, paths from s to u);
traversing, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]); 
determining, based on traversing the one or more of the second set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066])), a second set of partial routes (fig. 6, paths from d to u);
and determining the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Regarding claim 8:
Demiryurek teaches:
A device (The described and claimed methods can be implemented using a computer program encoded on a computer-readable medium or in a larger computer system (e.g., an online mapping and direction finding server system) [0010]), comprising: 
one or more memories (the one or more computers including at least one processor and at least one memory device [0010]); 
and one or more processors (the one or more computers including at least one processor and at least one memory device [0010]), communicatively coupled to the one or more memories (the memory would inherently be coupled to the processor), configured to: 
identify a plurality of nodes interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph; and identifying one of the multiple transit nodes through which to start searching an adjacent higher level of the hierarchy using the core regions and the extended regions for the transit nodes. [0008]); 
divide the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generate a plurality of contraction hierarchies for the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]); 
generate, based on the plurality of contraction hierarchies, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting as this constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.); 
generate, based on the respective priority value of each node of the overlay network (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]), an overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]);
obtain information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]); 
identify a first partition (source s in partition S.sub.i[0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]), and a second partition (destination d in partition S.sub.j [0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the first partition is associated with the origination point (fig. 5, partition S1 containing origination point s) and corresponds to a first contraction hierarchy (source s in partition S.sub.i[0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the second partition is associated with the destination point (fig. 5, partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in partition S.sub.j, the fastest path must pass through from one border node b.sub.i in S.sub.i and another border node b.sub.j in S.sub.j. [0060]) and corresponds to a second contraction hierarchy (destination d in partition S.sub.j [0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
and determine a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]; fig. 5, contraction hierarchy of partition S1), the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]; fig. 5, contraction hierarchy of partition S2), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]; fig. 5, nodes connecting S1 and S2 representing the overall path through all other partitions not associated with the source or destination node.).
Demiryurek does not teach, however Theurer teaches:
and wherein the first contraction hierarchy and the second contraction hierarchy (Theurer teaches the “clustered update” for a contraction hierarchy however doesn’t specifically teach that the contraction hierarchy is the first and second hierarchy. However the examiner asserts this would fall under routine optimization (See MPEP 2144.05(II)(A)) since there are a finite amount of contraction hierarchies over the map and the beginning and end of the route are most likely to have more lower level roads with higher variance that would be more sensitive to traffic conditions and therefore require more frequent updating. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to have applied the “cluster updates” of Theurer to the first and second contraction hierarchies.) are configured to be discretely regenerated (The number of contractions and the runtime for the clustered updates are shown for each graph in Figure 4.2. The increasing measurements refer to the increasing algorithm with the 1.05 multiplier, and the decreasing ones refer to the general algorithm with the 0.95 multiplier. The measurements are compared to the performance of rebuilding the hierarchy. The number of recontractions are constant (equal to the number of vertices) for rebuilding, as is the runtime which is largely independent of the number of updates, as long as the updates do not drastically alter the graph. [page 50]) based on update information relating to changes to the road network (The deletion (or setting an edge weight to infinity) would be a common use case for road networks to respond to road blocks due to an accident. For all graphs, we could perform this operation in a matter of milliseconds that would otherwise take minutes for large national networks. This allows adapting to the new graph and changing the routing according to the new situation almost instantaneously. Moreover, our multi-edge update tests have shown that updating multiple edges in close vicinity (as would be the case with local traffic jams) can be done with little additional cost compared to updating a single edge. [page 58]) within the first partition or the second partition (“in our first experiment, we randomly choose a clustered set of edges of varying size. From a random starting vertex, a breadth-first search is performed and all edges that are encountered are updated with some multiplier until the target number of edges for the test is reached. Such a clustered update is the ideal case and will achieve the best performance for multiple edge updates” [page 49]; examiner notes that the updates are only being performed in the area of the cluster where the updates are applied to the edge weights.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Theurer because “Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly.” [Theurer, page iv]
Geisberger also teaches:
identify a plurality of nodes (The nodes of the graph represent geographic locations, such as junctions [page 11]) interconnected by a plurality of paths (and edges connect these locations, for example with roads [page 11]) in a road network (“roads” [page 11]; “transportation networks” [page 11]); 
divide the road network into a plurality of partitions (Faster precomputation is possible by partitioning the graph into k regions with a small number of boundary nodes. [page 15]); 
generate a plurality of contraction hierarchies (Contraction Hierarchies [67, 59] intuitively assign a distinct “importance level” to each node. Then, the nodes are contracted in order of importance by removing them from the graph and adding shortcuts to preserve the shortest-path distances between the more important nodes [page 14]) for the plurality of partitions (Geometric containers [139, 141] provide better performance. Faster precomputation is possible by partitioning the graph into k regions with a small number of boundary nodes. Now M(e) is represented as a k-vector of edge flags, also  called arc flags [97, 96, 106, 107, 128, 81, 98, 80], where flag i indicates whether there is a shortest path containing e that leads to a node in region i. [page 15]; A combination of the previously mentioned techniques usually results in a more efficient algorithm than a technique alone [page 15]); 
generate, based on the respective priority value of each node of the overlay network (the computation of an optimal node order that minimizes the number of necessary shortcuts, or the number of settled nodes in a query, is NP-hard [32, 19]. Therefore, we rely on heuristics. The computation of the node order and the node contraction are combined. We assign each remaining node a priority on how attractive it is to contract the node next. Then we contract one of the most attractive nodes and update the priorities of the remaining nodes, as they may depend on contracted nodes or newly added shortcuts. Algorithm 3.2 shows pseudo-code for this simplified preprocessing. [page 44]), an overall contraction hierarchy for the overlay network (contraction hierarchies are solely based on a more sophisticated node contraction [page 14]);
Demiryurek in view of Theurer does not explicitly teach, however Geisberger teaches:
determine a respective priority value of each node (A crucial but also complex part is the computation of the node priorities [page 45]) of the overlay network (A (directed) graph G = (V,E) is defined by a node set V of size n and an edge set E of size m. [page 31]; examiner notes that the graph is what defines the entire network and is interpreting the overlay network to be the entire network.) based on respective quantities of paths that intersect each node of the overlay network (the number of adjacent contracted neighbors…. the sum of number of original edges that are represented by the necessary shortcuts [page 45]; examiner is interpreting both these values to represent how many paths intersect the node as adjacent neighbor nodes would require a path connecting them and edges represent roads that flow into and out of a node.): 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Geisberger because “The selection of the priority terms and the coefficients for the linear combination depend on the advanced scenario, and also on the used graph. Further terms can evolve in
specific scenarios, for example in time-dependent road networks (Section 2.2.2), the
complexity of the travel time functions is important [15]” [Geisberger, page 45] which would allow for the priority value of the node to be optimized depending on the situation. Geisberger is also in the same field of endeavor as Demiryurek and Theurer as well as the instant application.
Regarding claim 13:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek further teaches:
the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]), when determining the route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]), are configured to: 
identify (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the first contraction hierarchy (fig. 5, nodes in S1), a second set of nodes of the second contraction hierarchy (fig. 5, nodes in S2), and a third set of nodes of the overall contraction hierarchy (fig. 5, nodes between S1 and S2);
traverse, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]);
determine, based on traversing the one or more of the first set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]), a first set of partial routes (fig. 6, paths from s to u);
traverse, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]); 
determine, based on traversing the one or more of the second set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066])), a second set of partial routes (fig. 6, paths from d to u);
and determine the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Regarding claim 15:
Demiryurek teaches:
A non-transitory computer-readable medium storing instructions (the one or more computers including at least one processor and at least one memory device [0010]), the instructions comprising: 
one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]) that, when executed by one or more processors (data processing apparatus to perform operations [claim 10]), cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to: 
identify a plurality of nodes interconnected by a plurality of paths in a road network (for each of multiple transit nodes connecting adjacent levels of the hierarchy, precomputing a core region and an extended region around the transit node based on lower-bound and upper-bound graphs corresponding to the road network graph; and identifying one of the multiple transit nodes through which to start searching an adjacent higher level of the hierarchy using the core regions and the extended regions for the transit nodes. [0008]); 
divide the road network into a plurality of partitions (partitioning a road network graph into subgraphs, wherein the road network graph has associated time-dependent edge weights [0006]; we partition the road network to non-overlapping partitions [0033]; fig. 4);
generate a plurality of contraction hierarchies for the plurality of partitions (fig. 5, partition S1 and partition S2 showing contracted hierarchy; for each one of the subgraphs, which includes interior nodes and border nodes, determining a minimum lower-bound fastest path cost between the border nodes and the interior nodes of the one subgraph, based on minimum edge weight values in the one subgraph [0006]); 
generate, based on the plurality of contraction hierarchies, an overlay network (for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]; examiner is interpreting as this constituting "an overlay network" since it is contracting down the paths of the road network that are not included in the first or second partition associated with the source or destination nodes respectively.); 
generate, based on the respective priority value of each node of the overlay network (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]), an overall contraction hierarchy for the overlay network (fig. 5, paths between S1 and S2; for each pair of the subgraphs, determining a minimum lower-bound fastest path cost between respective border nodes of the pair of subgraphs, based on minimum edge weight values between the pair of subgraphs [0006]);
obtain information relating to an origination point and a destination point associated with the road network (a source and destination have been set by a query and a fastest path shown to the user [0030]); 
identify a first partition (source s in partition S.sub.i[0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]), and a second partition (destination d in partition S.sub.j [0060]), of the plurality of partitions (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the first partition is associated with the origination point (fig. 5, partition S1 containing origination point s) and corresponds to a first contraction hierarchy (source s in partition S.sub.i[0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
wherein the second partition is associated with the destination point (fig. 5, partition S2 containing destination point d; Assuming that an on-line time-dependent fastest path query requests a path from source s in partition S.sub.i to destination d in partition S.sub.j, the fastest path must pass through from one border node b.sub.i in S.sub.i and another border node b.sub.j in S.sub.j. [0060]) and corresponds to a second contraction hierarchy (destination d in partition S.sub.j [0060]), of the plurality of contraction hierarchies (fig. 4; we partition the road network to non-overlapping partitions [0033]),
and determine a route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]; fig. 5, contraction hierarchy of partition S1), the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]; fig. 5, contraction hierarchy of partition S2), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]; fig. 5, nodes connecting S1 and S2 representing the overall path through all other partitions not associated with the source or destination node.).
Demiryurek does not teach, however Theurer teaches:
and wherein the first contraction hierarchy and the second contraction hierarchy (Theurer teaches the “clustered update” for a contraction hierarchy however doesn’t specifically teach that the contraction hierarchy is the first and second hierarchy. However the examiner asserts this would fall under routine optimization (See MPEP 2144.05(II)(A)) since there are a finite amount of contraction hierarchies over the map and the beginning and end of the route are most likely to have more lower level roads with higher variance that would be more sensitive to traffic conditions and therefore require more frequent updating. Therefore it would have been obvious to one having ordinary skill in the art at the time of invention to have applied the “cluster updates” of Theurer to the first and second contraction hierarchies.) are configured to be discretely regenerated (The number of contractions and the runtime for the clustered updates are shown for each graph in Figure 4.2. The increasing measurements refer to the increasing algorithm with the 1.05 multiplier, and the decreasing ones refer to the general algorithm with the 0.95 multiplier. The measurements are compared to the performance of rebuilding the hierarchy. The number of recontractions are constant (equal to the number of vertices) for rebuilding, as is the runtime which is largely independent of the number of updates, as long as the updates do not drastically alter the graph. [page 50]) based on update information relating to changes to the road network (The deletion (or setting an edge weight to infinity) would be a common use case for road networks to respond to road blocks due to an accident. For all graphs, we could perform this operation in a matter of milliseconds that would otherwise take minutes for large national networks. This allows adapting to the new graph and changing the routing according to the new situation almost instantaneously. Moreover, our multi-edge update tests have shown that updating multiple edges in close vicinity (as would be the case with local traffic jams) can be done with little additional cost compared to updating a single edge. [page 58]) within the first partition or the second partition (“in our first experiment, we randomly choose a clustered set of edges of varying size. From a random starting vertex, a breadth-first search is performed and all edges that are encountered are updated with some multiplier until the target number of edges for the test is reached. Such a clustered update is the ideal case and will achieve the best performance for multiple edge updates” [page 49]; examiner notes that the updates are only being performed in the area of the cluster where the updates are applied to the edge weights.);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek to include the teachings as taught by Theurer because “Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly.” [Theurer, page iv]
Geisberger also teaches:
identify a plurality of nodes (The nodes of the graph represent geographic locations, such as junctions [page 11]) interconnected by a plurality of paths (and edges connect these locations, for example with roads [page 11]) in a road network (“roads” [page 11]; “transportation networks” [page 11]); 
divide the road network into a plurality of partitions (Faster precomputation is possible by partitioning the graph into k regions with a small number of boundary nodes. [page 15]); 
generate a plurality of contraction hierarchies (Contraction Hierarchies [67, 59] intuitively assign a distinct “importance level” to each node. Then, the nodes are contracted in order of importance by removing them from the graph and adding shortcuts to preserve the shortest-path distances between the more important nodes [page 14]) for the plurality of partitions (Geometric containers [139, 141] provide better performance. Faster precomputation is possible by partitioning the graph into k regions with a small number of boundary nodes. Now M(e) is represented as a k-vector of edge flags, also  called arc flags [97, 96, 106, 107, 128, 81, 98, 80], where flag i indicates whether there is a shortest path containing e that leads to a node in region i. [page 15]; A combination of the previously mentioned techniques usually results in a more efficient algorithm than a technique alone [page 15]); 
generate, based on the respective priority value of each node of the overlay network (the computation of an optimal node order that minimizes the number of necessary shortcuts, or the number of settled nodes in a query, is NP-hard [32, 19]. Therefore, we rely on heuristics. The computation of the node order and the node contraction are combined. We assign each remaining node a priority on how attractive it is to contract the node next. Then we contract one of the most attractive nodes and update the priorities of the remaining nodes, as they may depend on contracted nodes or newly added shortcuts. Algorithm 3.2 shows pseudo-code for this simplified preprocessing. [page 44]), an overall contraction hierarchy for the overlay network (contraction hierarchies are solely based on a more sophisticated node contraction [page 14]);
Demiryurek in view of Theurer does not explicitly teach, however Geisberger teaches:
determine a respective priority value of each node (A crucial but also complex part is the computation of the node priorities [page 45]) of the overlay network (A (directed) graph G = (V,E) is defined by a node set V of size n and an edge set E of size m. [page 31]; examiner notes that the graph is what defines the entire network and is interpreting the overlay network to be the entire network.) based on respective quantities of paths that intersect each node of the overlay network (the number of adjacent contracted neighbors…. the sum of number of original edges that are represented by the necessary shortcuts [page 45]; examiner is interpreting both these values to represent how many paths intersect the node as adjacent neighbor nodes would require a path connecting them and edges represent roads that flow into and out of a node.): 
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer to include the teachings as taught by Geisberger because “The selection of the priority terms and the coefficients for the linear combination depend on the advanced scenario, and also on the used graph. Further terms can evolve in
specific scenarios, for example in time-dependent road networks (Section 2.2.2), the
complexity of the travel time functions is important [15]” [Geisberger, page 45] which would allow for the priority value of the node to be optimized depending on the situation. Geisberger is also in the same field of endeavor as Demiryurek and Theurer as well as the instant application.
Regarding claim 20:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors to determine the route from the origination point to the destination point (finding a path between a first node in a first of the subgraphs and a second node in a second of the subgraphs using a search directed in accordance with a lower-bound estimator of travel time, [0006],) based on the first contraction hierarchy (the lower-bound estimator being the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the first subgraph [0006]), the second contraction hierarchy (the minimum lower-bound fastest path cost between the border nodes and the interior nodes of the second subgraph [0006]), and the overall contraction hierarchy (the minimum lower-bound fastest path cost between respective border nodes of the first and second subgraphs, [0006]), cause the one or more processors to: 
identify (we partition the road network to non-overlapping partitions (an off-line operation) and precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; We will use the precomputed node-to-border, border-to-border, and border-to-node lower-bound travel-times referred to as distance labels to construct our heuristic function for online time-dependent A* search. [0057]) a first set of nodes of the first contraction (fig. 5, nodes in S1), a second set of nodes of the second contraction hierarchy (fig. 5, nodes in S2), and a third set of nodes of the overall contraction hierarchy (fig. 5, nodes between S1 and S2);
traverse, from the origination point (searches forward from the source [0064]), one or more of the first set of nodes (fig. 5, nodes with bolded paths in S1) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the first set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]);
determine, based on traversing the one or more of the first set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]), a first set of partial routes (fig. 6, paths from s to u);
traverse, from the destination point (backwards from the destination [0064]), one or more of the second set of nodes (fig. 5, nodes with bolded paths in S2) and one or more of the third set of nodes (fig. 5, bolded paths between S1 and S2; fig. 6, meeting point u) based on a respective priority value associated with each node of the second set of nodes and the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066]); 
determine, based on traversing the one or more of the second set of nodes and the one or more of the third set of nodes (consider FIG. 6 where the forward and backward searches meet at node u. As shown, if v is scanned before u by the forward search, then TDFP(s,u,t.sub.s)>TDFP(s,v,t.sub.s). Similarly if w is scanned before u by the backward search, the LTT(u,d)>LTT(w,d) and hence TDFP(u,d,t.sub.u)>TDFP(w,d,t.sub.w). Thus, it is possible that TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u).gtoreq.TDFP(s,v,t.sub.s)+TDFP(w,d,t.s- ub.w). Therefore, we continue both searches until the Q.sub.b only contains nodes whose labels exceed TDFP(s,u,t.sub.s)+TDFP(u,d,t.sub.u) by adding all visited nodes to H (Line 9-11). [0066])), a second set of partial routes (fig. 6, paths from d to u);
and determine the route from the origination point to the destination point (Once both searches stop, H will include all the candidate nodes that can possibly be part of the time-dependent fastest path to d. Finally, we continue the forward search considering only the nodes in H until we reach d (Line 11). [0066]) based on the first set of partial routes and the second set of partial routes (To further speed-up the computation, we propose a bidirectional search that simultaneously searches forward from the source and backwards from the destination until the search frontiers meet. [0064]).
Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) and Geisberger (Advanced Route Planning in Transportation Networks - NPL) in further view of Dorum (U.S. Pub. No. 2016/0245657).
Regarding claim 2:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek in view of Theurer and Geisberger does not teach, however Dorum teaches:
dividing the road network into the plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) comprises: 
determining a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]), of the plurality of partitions (fig. 4, partitions S1 through S11);
and dividing the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Regarding claim 9:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek in view of Theurer and Geisberger does not teach, however Dorum teaches:
dividing the road network into the plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) are configured to: 
determine a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]) of the plurality of partitions (fig. 4, partitions S1 through S11);
and divide the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Regarding claim 16:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek in view of Theurer and Geisberger does not teach, however Dorum teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to divide the road network into the plurality of partitions (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. [0066]) cause the one or more processors to: 
determine a particular number of nodes to include in a partition (The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]), of the plurality of partitions (fig. 4, partitions S1 through S11);
and divide the road network into the plurality of partitions (the whole grid of an example embodiment is recursively subdivided [0066]), wherein each partition, of the plurality of partitions, includes a number of nodes that matches the particular number of nodes within a threshold amount (In order to ensure that each tile has approximately equal number of nodes and shape points, the whole grid of an example embodiment is recursively subdivided in half along the grid lines, both in horizontal and vertical directions, in such a way that each of the two partitions contains an equal number of geometrical points. The process continues until the tiles contain an amount of nodes and shape points that is smaller than a predefined threshold. [0066]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Dorum because “the subdivision of the link geometry into tiles facilitates parallel processing of the tiles in conjunction with the conversion of the link geometry into a plurality of link splines [0065]” which speeds up processing times.
Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) and Geisberger (Advanced Route Planning in Transportation Networks - NPL) in further view of Shaffer (U.S. Pub. No. 2012/0155511).
Regarding claim 3:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
generating the plurality of contraction hierarchies for the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) comprises:
identifying a border associated with a partition, of the plurality of partitions (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the partition S.sub.i that contains the node, b) minimum of the lower-bound distances from the node to border nodes, and e) minimum of the lower-bound distances from border nodes to the node (this is necessary for directed graphs). We can keep border-to-border distance information in a hash table. Since we only need store one distance value for each partition pair, the storage cost of the border-to-border distance labels is negligible. [0058]);
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek in view of Theurer and Geisberger does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Regarding claim 10:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek further teaches:
generating the plurality of contraction hierarchies for the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) are configured to:
identifying a border associated with a partition, of the plurality of partitions (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the partition S.sub.i that contains the node, b) minimum of the lower-bound distances from the node to border nodes, and e) minimum of the lower-bound distances from border nodes to the node (this is necessary for directed graphs). We can keep border-to-border distance information in a hash table. Since we only need store one distance value for each partition pair, the storage cost of the border-to-border distance labels is negligible. [0058]);
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek in view of Theurer and Geisberger does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Regarding claim 17:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek further teaches:
the one or more instructions (a computer program product operable to cause data processing apparatus to perform operations [claim 10]), that cause the one or more processors (the one or more computers including at least one processor and at least one memory device [0010]) to generate the plurality of contraction hierarchies for the plurality of partitions (fig. 5, shows contraction of road network to optimal paths between pertinent nodes.) are configured to:
identifying a border associated with a partition, of the plurality of partitions (fig. 5, border to S1 and S2); 
identifying a group of paths, of the plurality of paths (fig. 5, paths between nodes), and a group of nodes, of the plurality of nodes (In addition, for each node v.sub.i in a partition S.sub.i, we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]), that are included in the partition (each node v.sub.i in a partition S.sub.i, [0057]);
generating a plurality of border nodes (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
wherein a border node, of the plurality of border nodes, represents a point at which a path, of the group of paths, intersects the border (fig. 4, circled area 410; The border nodes between partitions S.sub.1 and S.sub.4 are shown in the circled area 410. [0055]);
calculating a respective shortest route between each border node of the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]);
 identifying a set of nodes, of the group of nodes, that are located along the shortest routes between the plurality of border nodes (precompute the intra (border-to-border) and inter (node-to-border) partition distance labels with respect to G. We use the combination of intra and inter distance labels as a heuristic function in the online computation. [0033]; examiner is interpreting as being able to calculate the shortest path between two border nodes as inherently identifying the interior nodes that lie along that optimal path.; we compute the lower-bound fastest path cost from v.sub.i to all border nodes in S.sub.1 with respect to G and store the minimum among them. [0057]; We maintain the distance labels by attaching three attributes to each node representing a) the partition S.sub.i that contains the node, b) minimum of the lower-bound distances from the node to border nodes, and e) minimum of the lower-bound distances from border nodes to the node (this is necessary for directed graphs). We can keep border-to-border distance information in a hash table. Since we only need store one distance value for each partition pair, the storage cost of the border-to-border distance labels is negligible. [0058]);
determining a respective priority value of each node of the set of nodes (minimum of the lower-bound distances from the node to border nodes [0058]; examiner is interpreting this value as the priority value as a minimum value corresponds to the optimal path.);
and causing the plurality of border nodes and the subset of nodes to be associated with a highest priority value for the partition (Given a time-dependent graph G (V,E,T), s and d, and departure-time t.sub.s from s, let Q.sub.j and Q.sub.b represent the two priority queues that maintain the labels of nodes to be processed with forward and backward A* search, respectively. [0065]).
Demiryurek in view of Theurer and Geisberger does not teach, however Shaffer teaches:
identifying a subset of nodes, of the set of nodes, wherein each node of the subset of nodes is connected to a threshold number of paths (figs. 8-9b, table 800 with ranking 805; The management node may arrange/order the nodes of the network in the table according to their ranking (e.g., number of neighbors,…) [0073]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Shaffer because “a needed route to a destination, sends a route request into the network to determine which neighboring node may be used to reach the desired destination. [0032]” and having more neighbors makes the node more desirable as increasing flexibility in pathing.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) and Geisberger (Advanced Route Planning in Transportation Networks - NPL) in further view of Guzenda (U.S. Pub. No. 2014/0250140).
Regarding claim 4:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek in view of Theurer and Geisberger does not teach, however Guzenda teaches:
generating the overlay network comprises: generating the overlay network by combining the plurality of contraction hierarchies (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Regarding claim 11:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek in view of Theurer and Geisberger does not teach, however Guzenda teaches: 
generate the overlay network comprises: generating the overlay network by combining the plurality of contraction hierarchies (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Regarding claim 18:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 15, upon which this claim is dependent.
Demiryurek in view of Theurer and Geisberger does not teach, however Guzenda teaches:
generate the overlay network comprises: generating the overlay network by combining the plurality of contraction hierarchies (the newly formed tenth zone J of FIG. 10 as formed by merging the fifth zone E and the sixth zone F. [0101]; fig. 9-10; examiner notes that combination could be between any partitions.).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Guzenda because “the system 100 deletes or merges the resultant list L.NR if the list L.NR includes less than a prespecified number of node records N.01-N.N [0079]” to combine partitions when they are not big enough.
Claims 7, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Demiryurek (U.S. Pub. No. 2012/0283948) in view of Theurer (Incremental Updates of Contraction Hierarchies for Road Network Routing – NPL) and Geisberger (Advanced Route Planning in Transportation Networks - NPL) in further view of Lee (U.S. Pub. No. 2020/0072621).
Regarding claim 7:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
obtaining first update information related to a change to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid changes of the traffic patterns (that may happen in case of accidents/events, for example), we plan to study incremental update algorithms for both of our approaches. [0098]; examiner interprets this as providing updated traffic info for either a node or route to update the time values for use in the algorithm calculations.);
Theurer further teaches:
regenerating only the first contraction hierarchy to account for the change to the particular node or the particular path (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv];);
Demiryurek in view of Theurer and Geisberger does not teach, however Lee teaches:
determining that the first partition (distinguishing a map data update region [0011]), includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present at a predetermined time interval and setting an update identifier with respect to a region having new map data [0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Regarding claim 14:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 8, upon which this claim is dependent.
Demiryurek further teaches:
obtain second update information related to a change to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid changes of the traffic patterns (that may happen in case of accidents/events, for example), we plan to study incremental update algorithms for both of our approaches. [0098]; examiner interprets this as providing updated traffic info for either a node or route to update the time values for use in the algorithm calculations.);
Theurer further teaches:
regenerate the second contraction hierarchy to account for the change to the particular node or the particular path (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv]);
selectively regenerate, based on regenerating the second contraction hierarchy, the overlay network (The reason for this ordering is that the recontraction of a lower level vertex affects only higher level vertices. If a higher level vertex was recontracted before a lower level vertex and this lower level vertex’s recontraction would affect the higher level vertex, it would have to be recontracted twice. By always dequeuing the lowest level vertex, no vertex will have to be recontracted more than once. This means that in the worst case, there will be as many recontractions as there are vertices in the graph, which will be similar to rebuilding the hierarchy. In the best case, only one vertex will have to be recontracted. The average case is difficult to predict because it depends on the centrality of the adjacent vertices (number of shortest paths passing through) and the magnitude of the weight change. With each edge there are a number of vertices that must be recontracted regardless of the magnitude of the update, but each recontraction can trigger further recontractions and these updates propagate through the graph until no more changes are necessary. This propagation is difficult to predict and might be greater for significant edge weight changes. [page 23]) and selectively regenerating the overall contraction hierarchy (The goal of the incremental update is to keep the overlay graph and only update it as necessary. Keeping the contraction order for the updated graph greatly simplifies the solution as otherwise the effects on the shortcut edges could be very dramatic. The updated contraction graph should be identical to the solution obtained from rebuilding the hierarchy in the same order. By using the previous contraction graph as the base for the solution for the new graph, we need to analyze how the edge weight change can affect the contraction graph. New shortcut edges may have to be inserted and existing ones may have to be altered or removed. These changes can be achieved by re-contracting the vertices whose first contraction resulted in adding the shortcut edges that need to be altered, or which now would be responsible for adding a new shortcut. [page 21]).
Demiryurek in view of Theurer and Geisberger does not teach, however Lee teaches:
determine that the second partition (distinguishing a map data update region [0011]) includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present at a predetermined time interval and setting an update identifier with respect to a region having new map data [0011]);
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Regarding claim 21:
Demiryurek in view of Theurer, Geisberger, and Lee discloses all the limitations of claim 7, upon which this claim is dependent.
Geisberger further teaches:
forgoing regeneration of at least one of the overlay network or the contraction hierarchy (Updating Node Priorities. The contraction of a node mostly affects the remaining neighbors of this node, but generally more nodes are affected. As it is not practical to update the node priorities of all remaining nodes, we only update the neighbors. Furthermore, before we contract a node, we recompute its node priority and reconsider our decision to contract it (layz update). [page 46]; examiner is interpreting that since the updated node priority is only being updated with respect to neighbors, when other further nodes are also affected, the regeneration of the contraction is being limited in scope to the current area and therefore by not updating the priority of all nodes, the system is forgoing regeneration in the areas where the nodes are not being updated.) based on a characteristic of the change to the particular node or the particular path (The contraction of a node mostly affects the remaining neighbors of this node, but generally more nodes are affected. As it is not practical to update the node priorities of all remaining nodes, we only update the neighbors. [page 46];We can further ignore edges e with p a ∗ (e) as they would never be part of a shortest path with query constraint parameters p (Lemma 5.19). Therefore, we can deduce from Corollary 3.2 that our algorithm computes µp(s,t). [page 141]).
Lee also further teaches:
forgoing regeneration of at least one of the overlay network or the contraction hierarchy (by stopping update of map information of a region when the vehicle enters the region [0017]; In addition, the controller 140 may update the map information of the regions other than a region where the vehicle is currently located, upon sequentially updating the map information. This is because time and cost may be unnecessarily wasted when the map data of the region where the vehicle is currently located is updated. [0077-0078]; examiner notes that Lee is teaching to not update the region the vehicle is currently occupied which is based on the location characteristic of the nodes and path being in the same region.) based on a characteristic of the change to the particular node or the particular path (In addition, the controller 140 may sequentially update map information starting from a region closest to the current position of the vehicle among regions located on the traveling route, upon updating the map information based on the received new map data. When the map information is sequentially updated starting from the region closest to the current position of the vehicle, it is possible to rapidly and efficiently update the map. In addition, the controller 140 may update the map information of the regions other than a region where the vehicle is currently located, upon sequentially updating the map information. This is because time and cost may be unnecessarily wasted when the map data of the region where the vehicle is currently located is updated. [0075-0078]).
Regarding claim 22:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
obtaining second update information related to a change to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid changes of the traffic patterns (that may happen in case of accidents/events, for example), we plan to study incremental update algorithms for both of our approaches. [0098]; examiner interprets this as providing updated traffic info for either a node or route to update the time values for use in the algorithm calculations.);
Theurer further teaches:
regenerating only the second contraction hierarchy to account for the change to the particular node or the particular path (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv];);
Geisberger further teaches:
forgoing regeneration of at least one of the overlay network or the contraction hierarchy (Updating Node Priorities. The contraction of a node mostly affects the remaining neighbors of this node, but generally more nodes are affected. As it is not practical to update the node priorities of all remaining nodes, we only update the neighbors. Furthermore, before we contract a node, we recompute its node priority and reconsider our decision to contract it (layz update). [page 46]; examiner is interpreting that since the updated node priority is only being updated with respect to neighbors, when other further nodes are also affected, the regeneration of the contraction is being limited in scope to the current area and therefore by not updating the priority of all nodes, the system is forgoing regeneration in the areas where the nodes are not being updated.) based on a characteristic of the change to the particular node or the particular path (The contraction of a node mostly affects the remaining neighbors of this node, but generally more nodes are affected. As it is not practical to update the node priorities of all remaining nodes, we only update the neighbors. [page 46];We can further ignore edges e with p  a ∗ (e) as they would never be part of a shortest path with query constraint parameters p (Lemma 5.19). Therefore, we can deduce from Corollary 3.2 that our algorithm computes µp(s,t). [page 141]).
Lee also further teaches:
forgoing regeneration of at least one of the overlay network or the contraction hierarchy (by stopping update of map information of a region when the vehicle enters the region [0017]; In addition, the controller 140 may update the map information of the regions other than a region where the vehicle is currently located, upon sequentially updating the map information. This is because time and cost may be unnecessarily wasted when the map data of the region where the vehicle is currently located is updated. [0077-0078]; examiner notes that Lee is teaching to not update the region the vehicle is currently occupied which is based on the location characteristic of the nodes and path being in the same region.) based on a characteristic of the change to the particular node or the particular path (In addition, the controller 140 may sequentially update map information starting from a region closest to the current position of the vehicle among regions located on the traveling route, upon updating the map information based on the received new map data. When the map information is sequentially updated starting from the region closest to the current position of the vehicle, it is possible to rapidly and efficiently update the map. In addition, the controller 140 may update the map information of the regions other than a region where the vehicle is currently located, upon sequentially updating the map information. This is because time and cost may be unnecessarily wasted when the map data of the region where the vehicle is currently located is updated. [0075-0078]).
Demiryurek in view of Theurer and Geisberger does not teach, however Lee teaches:
determining that the second partition (distinguishing a map data update region [0011]), includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present at a predetermined time interval and setting an update identifier with respect to a region having new map data [0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Regarding claim 23:
Demiryurek in view of Theurer and Geisberger, as shown above, discloses all the limitations of claim 1, upon which this claim is dependent.
Demiryurek further teaches:
obtaining second update information related to a change to a particular node, of the plurality of nodes, or a particular path, of the plurality of paths, of the road network (we intend to investigate new data models for effective representation of spatiotemporal road networks. This should assist in supporting development of efficient and accurate time-dependent algorithms, while minimizing the storage and computation costs. Second, to support rapid changes of the traffic patterns (that may happen in case of accidents/events, for example), we plan to study incremental update algorithms for both of our approaches. [0098]; examiner interprets this as providing updated traffic info for either a node or route to update the time values for use in the algorithm calculations.);
Theurer further teaches:
regenerating only the second contraction hierarchy to account for the change to the particular node or the particular path (Results show significant speed-ups over rebuilding the acceleration structure from scratch, for both single-edge updates as well as multi-edge updates in close vicinity. This allows responding to dynamic events much more quickly. [page iv];);
Geisberger further teaches:
forgoing regeneration of at least one of the overlay network or the contraction hierarchy (Updating Node Priorities. The contraction of a node mostly affects the remaining neighbors of this node, but generally more nodes are affected. As it is not practical to update the node priorities of all remaining nodes, we only update the neighbors. Furthermore, before we contract a node, we recompute its node priority and reconsider our decision to contract it (layz update). [page 46]; examiner is interpreting that since the updated node priority is only being updated with respect to neighbors, when other further nodes are also affected, the regeneration of the contraction is being limited in scope to the current area and therefore by not updating the priority of all nodes, the system is forgoing regeneration in the areas where the nodes are not being updated.) based on a characteristic of the change to the particular node or the particular path (The contraction of a node mostly affects the remaining neighbors of this node, but generally more nodes are affected. As it is not practical to update the node priorities of all remaining nodes, we only update the neighbors. [page 46];We can further ignore edges e with p  a ∗ (e) as they would never be part of a shortest path with query constraint parameters p (Lemma 5.19). Therefore, we can deduce from Corollary 3.2 that our algorithm computes µp(s,t). [page 141]).
Lee also further teaches:
forgoing regeneration of at least one of the overlay network or the contraction hierarchy (by stopping update of map information of a region when the vehicle enters the region [0017]; In addition, the controller 140 may update the map information of the regions other than a region where the vehicle is currently located, upon sequentially updating the map information. This is because time and cost may be unnecessarily wasted when the map data of the region where the vehicle is currently located is updated. [0077-0078]; examiner notes that Lee is teaching to not update the region the vehicle is currently occupied which is based on the location characteristic of the nodes and path being in the same region.) based on a characteristic of the change to the particular node or the particular path (In addition, the controller 140 may sequentially update map information starting from a region closest to the current position of the vehicle among regions located on the traveling route, upon updating the map information based on the received new map data. When the map information is sequentially updated starting from the region closest to the current position of the vehicle, it is possible to rapidly and efficiently update the map. In addition, the controller 140 may update the map information of the regions other than a region where the vehicle is currently located, upon sequentially updating the map information. This is because time and cost may be unnecessarily wasted when the map data of the region where the vehicle is currently located is updated. [0075-0078]).
Demiryurek in view of Theurer and Geisberger does not teach, however Lee teaches:
determining that the second partition (distinguishing a map data update region [0011]), includes the particular node or the particular path (a navigation apparatus for a vehicle capable of rapidly distinguishing a map data update region, by periodically checking whether new map data of a plurality of regions is present at a predetermined time interval and setting an update identifier with respect to a region having new map data [0011]).
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified Demiryurek in view of Theurer and Geisberger to include the teachings as taught by Lee because “the driver needs to frequently update the map information in order to acquire accurate map information [0004]”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Okude (US PUB NO 2010/0332132) discloses a position coordinate based route transmitted from a server is reconstructed as a route of link numbers or node numbers in map data of navigation apparatus without error. A route guidance server searches a route from a start point to end point designated by a navigation apparatus; selects all or a part of nodes included in the searched route as route nodes; sets complementary points to the respective selected route nodes on the route and at a distance longer than a predetermined distance from the respective route nodes; and transmits information including coordinate information on the route nodes and complementary points as route information to the navigation apparatus. Then, based on the coordinate information on the route nodes and complementary points transmitted from the server, the navigation apparatus identifies the route nodes and road links connecting the route nodes by identification numbers in map data the navigation apparatus itself has.
Dibbelt (Customizable Contraction Hierarchies - NPL) discloses quickly computing shortest paths in weighted graphs. Often, this is achieved in two phases: (1) derive auxiliary data in an expensive preprocessing phase, and (2) use this auxiliary data to speed up the query phase. By adding a fast weight-customization phase, we extend Contraction Hierarchies to support a three-phase workflow. The expensive preprocessing is split into a phase exploiting solely the unweighted topology of the graph and a lightweight phase that adapts the auxiliary data to a specific weight. We achieve this by basing our Customizable Contraction Hierarchies (CCHs) on nested dissection orders. We provide an in-depth experimental analysis on large road and game maps showing that CCHs are a very practicable solution in scenarios where edge weights often change.
Aljubayrin (Algorithms for Advanced Path Optimization Problems - NPL) discloses improving the current navigation systems by studying and solving three new path finding problems.
Vetter (Parallel Time-Dependent Contraction Hierarchies - NPL) discloses Time-Dependent Contraction Hierarchies is a routing technique that solves the shortest path problem in graphs with time-dependent edge weights, that have to satisfy the FIFO property. Although it shows great speedups over Dijkstra’s Algorithm the preprocessing is slow. We present a parallelized version of the preprocessing taking advantage of the multiple cores present in todays CPUs. Nodes independent of one another are found and processed in parallel. We give experimental results for the German road network. With 4 and 8 cores a speedup of up to 3.4 and 5.3 is achieved respectively.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R Jagolinzer whose telephone number is (571)272-4180. The examiner can normally be reached M-Th 8AM - 4PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571)272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Scott R. Jagolinzer
Examiner
Art Unit 3665



/S.R.J./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665